CATHODE ACTIVE MATERIAL FOR LITHIUM SECONDARY BATTERY, AND LITHIUM SECONDARY BATTERY COMPRISING CATHODE INCLUDING CATHODE ACTIVE MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/12/2021:
Claims 1 and 3 have been amended; claims 14-16 are newly added. No new matter has been entered.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “Applicant submits that there is no apparent reason why a person having ordinary skill in the art at the time when the present application was effectively filed would have combined the disclosures of Itou, Cho, and Kim in such a way to arrive at a cathode active material having a structure in which lithium fluoride compounds exist only on the surface.
Indeed, Cho discloses a co-precipitation reaction using a core active material and a lithium fluoride starting material when forming a lithium fluoride coating layer. The lithium fluoride coating layer is prepared by a co-precipitation method using at least one NH4F, NH4HF2, HF, 3COOH, and anhydrous hydrofluoric acid as the lithium fluoride starting material. See, e.g., Cho, Example 1.”
The Examiner respectfully traverses. Paragraphs 0104 and 0105 disclose after adding the fluoride-based compound solution to the lithium transition metal composite oxide core, a mixture obtained therefrom may be stirred at a constant speed of about 200 rpm to about 1000 rpm to react residual lithium on the surface thereof and the fluoride-based compound to obtain a co-precipitation compound. Then, the co-precipitation compound may be heat-treated to form a coating layer including LiF on at least one portion of a surface of the lithium transition metal composite oxide core. 
The Applicant discloses: “Moreover, according to the presently claimed embodiments, as the pore size of the outer portion is smaller than the pore size of the inner portion and the pore size thereof is controlled within the claimed range of the amended claim 1, it is possible to obtain a positive electrode active material with lithium fluorine-based compounds on the surface of the nickel-based active material.
Accordingly, Applicant submits that the embodiment of the invention as claimed in claim 1 is not taught, described or suggested in Itou, even in view of Cho and Kim, and there is no apparent reason why one of ordinary skill in the art at the time when the present application was effectively filed would have combined the disclosures of these references in such a way as to arrive at the claimed embodiment.”
The Examiner respectfully traverses. Kim et al. teach the pore size of the outer portion is smaller than the pore size of the inner portion and the pore size thereof is controlled within the claimed range of the amended claim 1 (Paragraph 0089)
Applicant’s arguments with respect to claim(s) 1-5 and 14-16 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the pore size”, “the inner portion” and the outer portion”. There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation “the porosity”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (US 8,728,666 B2), Cho et al. (US 2015/0243971 A1), Paulsen et al. (US 9,614,226 B2), and Kim et al. (US 2018-0026268 A1).
Regarding claims 1, 15, and 16, Itou et al. teach a cathode active material for a lithium secondary battery (Abstract), comprising:
a secondary particle of a nickel-based active material, wherein the secondary particle comprises a plurality of primary particles (Abstract discloses secondary particles composed of primary particles of lithium nickel composite oxide containing the primary particles having different aspect ratios.) 
wherein the secondary particle comprises a radial arrangement structure and an irregular porous structure, wherein the primary particles in the irregular porous structure are arranged randomly (Fig. 1 discloses a radial arrangement of the primary particles, element 13. Further, the shape is irregular and lithium metal oxides are inherently porous.),
wherein the radial arrangement structure is located closer to a surface of the secondary particle than the irregular porous structure (Fig. 1). However, Itou et al. do not teach wherein a lithium fluoride-based compound is present on a surface of the nickel-based active material, and the lithium fluoride-based compound comprises a reaction product of residual lithium present on a surface of the nickel-based active material and a fluoride precursor comprising at least one selected from a fluorine-containing polymer and metal fluoride, and wherein the pore size of the inner portion of the secondary particle is about 150 nm to about 1 µm, and the pore size of the outer portion is less than 150 nm.
Cho et. al. teach a coating layer including LiF on at least one portion of a surface of the lithium transition metal composite oxide core (Paragraph 0016). Further, the coating layer may have LiF particles scattered on the surface of the lithium transition metal composite oxide core (Paragraph 0020). Further, Cho et al. teach wherein a lithium fluoride-based compound is present on a surface of the nickel-based active material, and the lithium fluoride-based compound comprises a reaction product of residual lithium present on a surface of the nickel-based active material and a fluoride precursor (Paragraphs 0104-0105 teach after adding the fluoride-based compound solution to the lithium transition metal composite oxide core, a mixture obtained therefrom may be stirred at a constant speed of about 200 rpm to about 1000 rpm to react residual lithium on the surface thereof and the fluoride-based compound to obtain a co-precipitation compound. Then, the co-precipitation compound may be heat-treated to form a coating layer including LiF on at least one portion of a surface of the lithium transition metal composite oxide core. )
Therefore, it would have been obvious to one of ordinary skill in the art to modify Itou with Cho in order to decrease an amount of gas generation and improve lifespan properties.
However, Cho et al. do not teach and a fluoride precursor comprising at least one selected from a fluorine-containing polymer and metal fluoride, and wherein the pore size of the inner portion of the secondary particle is about 150 nm to about 1 µm, and the pore size of the outer portion is less than 150 nm.
Paulsen et al. teach formation of a LiF coating on a lithium transition metal oxide power which formed from a reaction product of a fluorine-containing polymer and a primary particle surface. The fluorine-containing polymer is either one of PVDF, PVDF-HFP, or PTFE (Abstract).
Therefore, it would have been obvious to one of ordinary skill to modify Itou and Cho with Paulsen in order to prevent against moisture uptake and improve safety.
However, Itou, Cho, and Paulsen do not teach wherein the pore size of the inner portion of the secondary particle is about 150 nm to about 1 µm, and the pore size of the outer portion is less than 150 nm.
Kim et al. teach a nickel based active material includes at least one secondary particle including an aggregate of two or more primary particles, wherein at least a portion of the secondary particle has a radial array structure, and a hetero-element compound is positioned between the primary particles (Abstract). Further, inner portion may have a pore size of about 150 nm to about 1 µm and the outer portion may have a pore size of less than about 150 nm (Paragraph 0057) and wherein the porosity of the inner portion may be about 2% to about 20%, and the porosity of the outer portion may be about 0.1 % to about 5% (Paragraph 0089)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Itou and Cho with Kim in order to improve battery lifespan.
Regarding claims 2 and 14, Itou, Cho, Paulsen, and Kim et al. teach the cathode active material of claim 1. Further, Cho et al. teach wherein the fluorine of the lithium fluoride-based compound is included in an amount of about 0.01 parts by weight to about 1 parts by weight based on 100 parts by weight of the nickel-based active material (Paragraph 0021 disclose an amount of the LiF may be about 0.001 to 0.2 parts by weight).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Itou with Cho in order to decrease an amount of gas generation and improve lifespan properties.
Regarding claim 3, the combination of Itou, Cho, Paulsen, and Kim et al. teach the cathode active material of claim 1. Further, Itou teaches wherein the secondary particle is an aggregate of the primary particles (Col. 5, lines 33-37). However, they do not teach the secondary particle comprises a heterogeneous element compound between the primary particles, and
wherein the heterogeneous element compound comprises at least one element selected from zirconium (Zr), titanium (Ti), aluminum (Al), magnesium (Mg), tungsten (W), phosphorus (P), and boron (B), or
wherein the heterogeneous element compound comprises lithium and at least one element selected from zirconium (Zr), titanium (Ti), aluminum (Al), magnesium (Mg), tungsten (W), phosphorus (P), and boron (B).
Kim et al. teach the secondary particle comprises a heterogeneous element compound between the primary particles, and
wherein the heterogeneous element compound comprises at least one element selected from zirconium (Zr), titanium (Ti), aluminum (Al), magnesium (Mg), tungsten (W), phosphorus (P), and boron (B), or
wherein the heterogeneous element compound comprises lithium and at least one element selected from zirconium (Zr), titanium (Ti), aluminum (Al), magnesium (Mg), tungsten (W), phosphorus (P), and boron (B) (Paragraphs 0100, 0197 disclose zirconium oxide and paragraph 0229 discloses aluminum oxide.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Itou and Cho with Kim in order to improve battery lifespan.
Regarding claim 4, Itou, Cho, Paulsen, and Kim et al. teach the cathode active material of claim 1. Further, Itou et al. teach wherein the nickel-based active material comprises plate particles, and a long axis of each of the plate particles is aligned in a radial direction (Col. 4, lines 16-20 disclose plate-like shape for the primary particles.).
Regarding claim 5, Itou, Cho, Paulsen, and Kim et al. teach the cathode active material of claim 1. Further, Itou et al. teach wherein the nickel-based active material comprises an active material represented by Formula 1:
Formula 1
Lia(Ni1-x-y-zCoxMnyMz)O2
wherein, in Formula 1, M is an element selected from boron (B), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), titanium (Ti), vanadium (V), chromium (Cr), iron (Fe), copper (Cu), zirconium (Zr), and aluminum (Al), and wherein 0.90≤a≤1.3, x≤ (1-x-y-z), y≤ (1-x-y-z), z≤ (1-x-y-z), 0<x<1, 0<y<1, and 0≤z<1 (Col. 5, lines 20-30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729